Citation Nr: 1415189	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  07-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal has been remanded by the Board on two previous occasions.  Most recently, in July 2013, the Board remanded the claims on appeal for additional evidentiary development.  The Board finds that the RO has substantially complied with the Board's development requests by obtaining an adequate medical opinion on the PTSD claim.  Unfortunately, as discussed in the Remand portion of this decision, it does not appear that the July 2013 directives have been substantially complied with, thereby necessitating another remand for the remaining claims.  

Nevertheless, the Board's decision addressing the claim of service connection for PTSD is set forth below.  The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder other than PTSD is addressed in the Remand following the order; that matter is being REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

For the entire appeal period, the most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has a diagnosis of PTSD.  



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In April 2005, before the initial unfavorable AOJ decision issued in November 2005, the RO sent the Veteran a letter advising him of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

The Board notes that the April 2005 letter did not advise the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Nevertheless, the Board finds that there is no prejudice because service connection for PTSD is being denied and, thus, no disability ratings or effective dates will result from the Board's decision.  Moreover, the Veteran has demonstrated throughout the course of this appeal that he understands the evidence necessary to substantiate his claim of service connection for PTSD.  The Court has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the Veteran's specific statements regarding stressful events in service and the similar the statements submitted by the Veteran's representative in support of his claim, the Board finds that the Veteran has demonstrated actual knowledge of the information and evidence needed to establish the claim of service connection for PTSD.

For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the notice error did not affect the essential fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of private and VA treatment.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  In addition, a review of the Virtual VA paperless claims processing system includes additional VA treatment records dated from January 2010 to October 2013 that were considered in the most recent SSOC issued in October 2013.  

The Board notes that the Veteran was also provided with VA medical examinations in conjunction with this appeal, including in August 2012 and August 2013.  With respect to the PTSD claim being decided herein, there is no indication or allegation that the examinations conducted in this appeal were inadequate to evaluate whether the Veteran has a current diagnosis of PTSD.  The examinations reports reflect full consideration of the Veteran's contentions and whether all criteria for a PTSD diagnosis have been met.  As such, the Board concludes that no further examination is necessary is conjunction with this appeal.  

In the July 2013 remand, the RO/AMC was directed to conduct additional evidentiary development, including obtaining VA treatment records dated since January 2010, assisting the Veteran in obtaining private treatment records in support of his claims, and affording the Veteran a VA examination.  Review of the record reveals that all requested development was conducted, as the requested VA treatment records are located on Virtual VA and the Veteran was afforded a VA examination in August 2013.  With respect to private treatment records, in July 2013, the Veteran submitted a statement indicating that he is unable to provide private treatment records because the physicians are no longer in practice and he is no longer in contact with them.  See July 2013 Vet statement (on Virtual VA).  As such, the Board finds that there was substantial compliance with the August 2013 remand directives as it pertains to the PTSD claim.  See Stegall v. West, 11 Vet. App. 268 (1998; D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran is seeking service connection for PTSD.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

With respect to continuity of symptomatology, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While psychoses are listed as a chronic condition under 38 C.F.R. § 3.309(a), the Veteran's claimed PTSD is not.  Therefore, any lay statements regarding chronicity and continuity of symptomatology cannot serve to support the claim.  

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

VA has amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id; 38 C.F.R. § 3.304(f)(3).  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

The Veteran has asserted that service connection is warranted because he has PTSD that was incurred as a result of the unfair employment treatment, harassment, and hostile environment he experienced during naval service.  See July 2013 Veteran statement.  

The evidence of record has been thoroughly reviewed and the Board finds there is no competent lay or medical evidence of record showing a current diagnosis of PTSD in accordance with the DSM-IV. 

The service treatment records (STRs) do not contain any complaints, treatment, or diagnosis of PTSD.  

The evidentiary record also contains VA and private outpatient treatment records dated from approximately 1989 to 2013, which show the Veteran began receiving treatment for reported symptoms of stress, anxiety, and anger outbursts in approximately 2008.  The VA treatment records show the Veteran has been diagnosed with adjustment disorder and attention deficit disorder (ADD), while a private psychological evaluation resulted in a diagnosis of dysthymic disorder.  See VA treatment records dated September 2008, August 2009, and December 2009; see also January 2008 evaluation from Dr. P.T.  

Notably, in January 2008, Dr. P.T. also provided a diagnosis of "rule out PTSD" on Axis I; however, there are no subsequent treatment records or reports of clinical evaluation which confirm the PTSD diagnosis.  

Indeed, the Veteran was afforded two VA examinations - in August 2012 and August 2013 - to determine the etiology of all of his currently manifested psychiatric disorders.  After examining the Veteran and reviewing the claims file, the VA psychologist opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD, or any other mental disorder, under the DSM-IV.  The VA examiner addressed whether the Veteran met each criterion for PTSD, specifically noting the Veteran did not experience a traumatic event and that he did not have persistent avoidance of stimuli associated with the trauma or persistent symptoms of increased arousal.  The examiner also noted the Veteran did not manifest any psychiatric symptoms at the examination.  

In evaluating this claim, the Board finds that the August 2012 and August 2013 VA examinations are the most competent, credible, and probative evidence regarding whether the Veteran has a current diagnosis of PTSD.  Indeed, the Board finds that both examinations were adequate for adjudicative purposes, as the VA psychologist conducted a comprehensive mental status examination and reviewed the claims file.  As such, it appears that the VA physician was fully aware of all relevant facts in this case.  The VA psychologist also delineated each criterion for PTSD on the DSM-IV and specifically noted the Veteran did not meet any of the criterion.  

Based on the foregoing, the Board finds there is no competent PTSD diagnosis of record.  Indeed, while there is one notation of "rule out PTSD" included in the record, a confirmed diagnosis of PTSD has not been rendered at any point during the pendency of this claim and appeal, including at the August 2012 and August 2013 VA examinations or by the physician who rendered the "rule out PTSD" diagnosis.  

The Board acknowledges the Veteran's belief that he has PTSD.  In this regard, the Veteran is competent to report when he began experiencing psychiatric symptoms; however, as a layperson lacking in medical training and expertise, he cannot provide a competent opinion on matters as complex as the diagnosis and etiology of his symptoms.  As such, his lay assertions regarding a diagnosis of PTSD are of no probative value.  Further, even if his opinion regarding a current diagnosis of PTSD was afforded some probative value, it is far outweighed by the opinion provided by the VA psychologist who has greater training and expertise than the Veteran in diagnosing PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Without a current diagnosis of PTSD, VA need not determine whether the evidence of record shows a causal nexus between alleged current PTSD symptomatology and a claimed in-service stressor, since the Veteran's claim may only be granted if he has a current diagnosis.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Nevertheless, in the instant case, there is no competent evidence showing a diagnosis of PTSD from the Veteran's initial date of claim in April 2005, or a recent diagnosis prior to the filing of such claim, through the course of the appeal.  Again, while Dr. P.T. rendered a diagnosis of "rule out PTSD" in January 2008, she did not submit any subsequent treatment records or clinical evaluations which show a confirmed diagnosis of PTSD.  Moreover, the most competent, credible, and probative evidence of record - the August 2012 and August 2013 VA examinations - reflects that the Veteran does not meet the criteria for PTSD in accordance with the DSM-IV.  Therefore, the Board finds that the evidence does not show the Veteran has been diagnosed with PTSD at any point since the date of claim for service connection.  

Based on the foregoing, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim for service connection for PTSD, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals that further RO action in this appeal is warranted, even though such will regrettably, further delay an appellate decision in this matter.  

Acquired Psychiatric Disorder 

The Veteran is seeking service connection for an acquired psychiatric disorder other than PTSD.  This claim was previously remanded by the Board to obtain an addendum medical opinion regarding the etiology of any currently manifested psychiatric disability.  In this regard, the Board noted that, while the physician who conducted the August 2012 VA examination determined the Veteran did not have a current mental disorder, the examiner did not specifically discuss the other diagnoses of record, including dysthymic disorder, ADD, or adjustment disorder.  

The Veteran was afforded another VA examination in August 2013 where the examiner, again, determined the Veteran did not have a current mental disorder.  The August 2013 VA examiner discussed why he did not render a diagnosis of dysthymic disorder, adjustment disorder, or ADD at that examination; however, his discussion of such does not render the previous diagnoses of including dysthymic disorder, ADD, or adjustment disorder inaccurate or address whether those previously manifested disabilities are likely related to service.  

Notably, the Board acknowledges the counterintuitive notion of an examiner providing a nexus opinion of a claimed disability not found to exist.  However, as held in McClain v. Nicholson, 21 Vet App 319 (2007), the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."

In an effort to preclude any potential bias against the Veteran, the Board remands this issue for further opinion by a different examiner that addresses whether any current psychiatric disability - including the disabilities diagnosed during the pendency of this claim and appeal - are likely related to the Veteran's military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Hearing Loss and Tinnitus

The Veteran is also seeking service connection for bilateral hearing loss and tinnitus.  This claim was previously remanded by the Board to obtain an addendum medical opinion regarding the etiology of the Veteran's current hearing loss and tinnitus.  In this regard, the Board noted that, while the April 2010 VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss and tinnitus, his opinion was based largely on an inaccurate medical finding, e.g., that the Veteran had normal hearing 17 years after he separated from service.  Instead, the Board noted that a February 1989 audiological report showed the Veteran had some left ear hearing loss at that time - shown to be 40 dB at 4000 Hertz.  As such, the Board requested an addendum nexus opinion that considered the February 1989 audiological report showing at least some degree of hearing loss, as well as the Veteran's report of no post-service noise exposure.  

In September 2010, the VA examiner reviewed the claims file and provided an addendum report.  This examiner first indicated that the Board erred in the remand directive by referring to a September 1989 audiogram which is correct (the remand directive inadvertently used the date "September 1989" although the body of the remand correctly noted "February 1989."  The VA examiner also took issue with the Board reference to the February 1989 audiogram as an audiology report.  None of these discrepancies, however, appear material to the case.

The VA examiner then asserted that the February 1989 audiogram shows normal hearing in the left ear.  In making this determination, the VA examiner found that the entry for the left ear at 4000 Hertz was "10 decibels" noting that the entry was not clear.  The examiner than stated that, even the finding at 4000 Hertz was interpreted as 40 dB, a hearing disability was not present according to the formula used by the American Medical Association to determine a hearing disability.  

The Board finds that the VA examiner's interpretation of the February 1989 audiogram is factually incorrect.  The Board acknowledges that the February 1989 notation at 4000 Hertz at the left ear is not entirely clear as the examiner appeared to write 40 over 10 or vice versa.  However, this notation can clearly be interpreted as 40 dB.  Notably, the puretone finding at 8000 Hertz was clearly marked as 35 dB, the examiner circled the findings for 4000 and 8000 Hertz, and provided a clear problem list assessment of slightly (sl) decreased (?) hearing in left (L) ear.  Thus, the Board interprets this audiogram as showing a left ear puretone threshold of 40 dB at 4000 Hertz.

Additionally, the September 2010 VA examiner utilized a different standard for determining hearing loss than VA.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 or 4000 Hertz (Hz) is 40 decibels or greater.  38 C.F.R. § 3.385.  As such, the February 1989 audiogram, which shows a threshold of 40dB at the 4000 Hertz in the left ear, is evidence of left ear hearing loss at that time (assuming that examination criteria under 38 C.F.R. § 4.85 which requires a puretone audiometry test conducted by a state-licensed audiologist are met).  

Under these circumstances, a remand for compliance with the directives of prior remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  At this time, the Board will seek opinion from a different medical examiner to avoid any potential prejudice or bias to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since October 17, 2013.

2.  Upon completion of the above, schedule the Veteran for additional VA examination by a different examiner than August 2011 and August 2013 to determine the nature and etiology of his claimed acquired psychiatric disorder(s) other than PTSD.  The claims folder contents (electronic and paper) should be reviewed by the examiner.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.

In rendering the requested opinions below, the examiner is specifically asked to reconcile the following evidence:
* the service treatment records;
* the Veteran's reports of a suicide attempt during service;
* the January 2008 private report from Dr. T.R. diagnosing dysthymic disorder and relating depression to the described in-service events;
* the VA treatment records dated in 2009 and 2010 documenting mental health treatment for dysthymic disorder, attention deficit disorder, and adjustment disorder;
* the opinions of the VA examiner in August 2011 and August 2013 that the Veteran does not currently manifest any acquired psychiatric disorders; and
* and any other records, medical or otherwise, obtained upon remand.

Following review of the relevant medical and lay evidence in the claims file, the examiner should provide opinions as to the following: 

   (a) identify all currently manifested acquired psychiatric disorders (other than PTSD) including the previously diagnosed attention deficit disorder, adjustment disorder, and/or dysthymic disorder, if present; 

   (b) for any acquired psychiatric disorder other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50% or greater) than any currently diagnosed psychiatric disorder was first manifested in-service and/or is causally related to events in-service, to specifically include those described by the Veteran in the January 2008 private psychological report; and 

   (c) If attention deficit disorder, adjustment disorder, and/or dysthymic disorder is not demonstrated on current examination, the examiner is requested to further address:
   	(i) whether the prior diagnosis was correct and the disorder has become asymptomatic, if so, whether the manifestation of the disorder during the appeal period (although currently asymptomatic) was first manifested in-service and/or is causally related to events in-service; OR
   	(ii) whether the prior diagnosis was incorrect and, if so, explain why the prior diagnosis was incorrect.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.  The examiner is free to comment whether there is any medical reason to accept or reject the Veteran's contentions.

3.  Upon completion of the above, schedule the Veteran for additional VA examination by a different examiner than April 2010 and September 2013 to determine the nature and etiology of his claimed hearing loss and tinnitus disabilities.  The claims folder contents (electronic and paper) should be reviewed by the examiner.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed, and their results reported.

In answering the questions below, the VA examiner is requested to interpret the February 1989 private audiological report as demonstrating a left ear puretone threshold of 40 dB at 4000 Hertz (which is consistent with the left puretone threshold of 35 dB at 8000 Hertz, the circling of both findings at 4000 and 8000 Hertz and the examiner's assessment of slightly decreased hearing in the left ear) and that the standard for determining the existence of hearing loss for VA purposes is found at 38 C.F.R. § 3.385 (hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent).

After reviewing the claims file and considering the hearing deficit described above in the February 1989 private examination report, the examiner is to opine whether it is at least as likely as not (a 50% or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to any incident of the Veteran's military service, to specifically include acoustic trauma sustained therein.  The examiner is requested to explain the medical principles for determining whether or not acoustic trauma in service may be responsible for the onset of sensorineural hearing loss many years after service.

The VA examiner is reminded of the need to provide a complete and thorough rationale for all conclusions reached. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Upon completion of the above actions, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


